CAUSE NO. 2015-CR-6408

                                                                            FILED IN
  STATE OF TEXAS                                    §   IN THE 226TH DISTRICT
                                                                      4th COURTCOURT
                                                                                OF APPEALS
                                                    §              SAN ANTONIO, TEXAS
  vs.                                               §   OF        06/21/2018 6:12:04 AM
                                                    §                KEITH E. HOTTLE
  STEVEN P. CHERRY                                  §   BEXAR COUNTY, TEXASCLERK



MOTION FOR SUPPLEMENTAL RECORD AND INCLUSION OF ADDITIONAL ITEMS

TO THE HONORABLE JUDGE OF SAID COURT:

   Now comes Steven P. Cherry, Defendant/Appellant, by and through his attorney of

record, and makes this request for Supplemental Record and Inclusion of Additional Items

pending his current appeal in Cause No. 04-18-00363-CR:

   1. All documents required by Rule 34.5 of the Texas Rules of Criminal Procedure;

   2. All orders and motions filed pursuant to Defendant’s Writ of Habeas Corpus in Cause

No. 2015-CR-6408W1;

   3. Any Opinions issued by the Texas Court of Criminal Appeals for the Defendant’s Writ

of Habeas Corpus; and

   4. The Trial Judge’s Finding and Recommendations filed with the Texas Court of

Criminal Appeals in support of the aforementioned Writ of Habeas Corpus.

   Defendant requests that these items be consolidated with any Clerk’s Record previously

filed with the Court of Appeals pursuant to Cause No.04-16-00524-CR previously dismissed

by the Court of Appeals for Want of Jurisdiction.

        WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Court order

the Bexar County Criminal District Clerk’s Office to supplement its record and make

available to the Court of Appeals, the Trial Court, the Defendant, and the State of Texas.
                                                               Respectfully Submitted


                                                               Michael D. Goains
                                                               SBOT # 00793815
                                                               P.O. Box 591340
                                                               San Antonio, Texas 78259
                                                               Telephone No. (830) 714-7723
                                                               Fax No. (830) 714-7724

                                                               Attorney for Defendant/Appellant



                                      Certificate of Service

       I, Michael D. Goains certify that a complete true and correct copy of the above was

served on the Bexar County District Attorney’s Office by:

         _______ Certified Mail, Return Receipt Requested, Certificate Number

________________________, at the following address:

       XXXXX Email Transmission to: ricov@bexar.org

       _______ Facsimile Transmission to:

       _______ Personal Service in open court.

       _______ Courier Service.

Signed on this the 20th day of June, 2018.




                                                     Michael D. Goains
                                                     Attorney for the Defendant/Appellant
                                CAUSE NO. 2015-CR-6408


  STATE OF TEXAS                                  §    IN THE 226TH DISTRICT COURT
                                                  §
  vs.                                             §    OF
                                                  §
  STEVEN P. CHERRY                                §    BEXAR COUNTY, TEXAS


                                           ORDER

   On                     , 2018, came on to be heard Defendant’s/Appellant’s Motion for

Supplemental Record and Inclusion of Additional Items. After a careful review of the Motion,

Record, and Appellate Court Orders this Court is of the opinion that the Motion should be in

all things granted. The Bexar County Criminal Clerk’s Office is ordered to supplement the

record in this Cause of Action with the inclusion of additional records as follows:

   1. All documents required by Rule 34.5 of the Texas Rules of Criminal Procedure;

   2. All orders and motions filed pursuant to Defendant’s Writ of Habeas Corpus in Cause

No. 2015-CR-6408W1;

   3. Any Opinions issued by the Texas Court of Criminal Appeals for the Defendant’s Writ

of Habeas Corpus; and

   4. The Trial Judge’s Finding and Recommendations filed with the Texas Court of

Criminal Appeals in support of the aforementioned Writ of Habeas Corpus.

   Court orders that this be consolidated with any Clerk’s Record filed pursuant to Cause

No.04-16-00524-CR previously dismissed by the Court of Appeals for Want of Jurisdiction.

   Signed and Ordered on this the ____ day of June, 2018.



                                                   __________________________
                                                   JUDGE PRESIDING